[Cite as State v. Rogers, 2015-Ohio-3472.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100248



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     ALFRED ROGERS
                                                      DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-08-518986
                                   Application for Reopening
                                      Motion No. 486377

        RELEASE DATE:               August 25, 2015
FOR APPELLANT

Alfred Rogers, pro se
Inmate No. 574184
Southern Ohio Correctional Institution
P.O. Box 45699
Louisville, Ohio 45699


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Anthony Thomas Miranda
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Alfred Rogers has filed an application for reopening pursuant to App.R.

26(B). Rogers is attempting to reopen the appellate judgment rendered by this court in

State v. Rogers, 8th Dist. Cuyahoga No. 100248 (Aug. 13, 2013). For the following

reasons, Rogers’s application for reopening is not well taken.

       {¶2} Initially, we find that App.R. 26(B) is not applicable to the facts pertinent to

the appeal in App. No. 100248. No appellate judgment, which reviewed Rogers’s plea

of guilty to the offense of involuntary manslaughter, has been announced and journalized

by this court. This court denied Rogers’s motion for a delayed appeal and dismissed the

appeal on September 3, 2013.        Thus, we are prevented from considering Rogers’s

application for reopening. State v. Skaggs, 8th Dist. Cuyahoga No. 76301, 1999 Ohio

App. LEXIS 4680 (Sept. 21, 1999). See also State v. Loomer, 76 Ohio St.3d 398, 667

N.E.2d 1209 (1996); State v. Halliwell, 8th Dist. Cuyahoga No. 70369, 1999 Ohio App.

LEXIS 285 (Jan. 28, 1999); State v. Fields, 8th Dist. Cuyahoga No. 68906, 1997 Ohio

App. LEXIS 4109 (Sept. 5, 1997); State v. Williams, 8th Dist. Cuyahoga No. 69936, 1996

Ohio App. LEXIS 4796 (Oct. 31, 1996).

       {¶3} Finally, even if Rogers were permitted to file an application for reopening,

App.R. 26(B)(2)(b) requires that Rogers establish a showing of good cause for untimely

filing if the application for reopening is filed more than 90 days after journalization of the

appellate judgment, which is subject to reopening. Herein, Rogers is attempting to
reopen the order of dismissal journalized on September 3, 2013. Rogers’s application for

reopening was not filed until June 9, 2015, more than 90 days after journalization of the

order of dismissal in App. No. 100248. Rogers has failed to establish good cause for the

untimely filing of his application for reopening. Thus, we would be required to deny his

application for reopening. State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814

N.E.2d 861; State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970.

      {¶4} Application for reopening is denied.




LARRY A. JONES, SR., PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
SEAN C. GALLAGHER, J., CONCUR